Citation Nr: 0415275	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-07 196	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an ear infection.

2.  Entitlement to an initial evaluation higher than 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of January 1999 and August 
2002 by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 1999 the RO 
denied entitlement to service connection for an ear 
infection.  

On appeal in April 2001, the Board, among other 
determinations, remanded the issue to the RO for additional 
evidentiary development, including a current VA examination 
for the purpose of obtaining a medical opinion as to the 
existence of a nexus between current ear disability and 
service.  

By the August 2002 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial evaluation of 50 percent from September 
21, 2001, date of claim.  The veteran has appealed the rating 
assigned for the disability.  

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in August 
2001 which substantially complies with the notice 
requirements of Quartuccio, supra., as to the issue of 
entitlement to service connection for an ear infection.  A 
VCAA notification letter as to the issue of entitlement to 
service connection for PTSD was mailed in June 2002.  

In May 2003 the veteran submitted additional medical evidence 
consisting of private medical records in support of his 
appeal.  It is not clear whether the material had been placed 
in the veteran's file by the time of the August 2003 Travel 
Board hearing.  In any event, it has not been considered by 
the RO and was not accompanied by a written waiver of the 
veteran's right to have this evidence considered initially by 
the RO.  

The Board remanded the veteran's appeal for service 
connection for an ear infection in April 2001 for additional 
evidentiary development that included a VA examination to 
obtain a medical opinion as to the existence of a nexus 
between current ear infections and service.  A VA ear 
examination was performed in December 2002 pursuant to the 
remand, but the examiner did not provide the requisite nexus 
opinion and the RO did not return the report to the examining 
facility for corrective action.  



The obligation of the RO to implement requests by the 
Board was discussed in a decision of the CAVC in the 
case of Stegall v. West, 11 Vet. App. 268 (1998).  The 
ruling in Stegall requires that the appeal be remanded 
for completion of actions previously requested by the 
Board.  

The ruling in Stegall does not give the Board any 
discretion to consider whether failure to comply with 
the prior remand would not prejudice the veteran or 
constitute harmless error.  The issue of entitlement to 
service connection for an ear infection must therefore 
be remand to the RO for completion of the actions 
previously requested.  

In addition, a current VA examination by an ear specialist is 
critical to the veteran's claim and is necessary to satisfy 
the statutory duty to assist.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[F]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)); see also 38 C.F.R. § 4.1 (2003). 
("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history").  

Since the veteran is shown by the statement of Dr. M to have 
had recurrent ear infections while he was still in service, 
any ultimate award of service connection for an ear infection 
will depend largely on a medical determination that current 
pathology is related to the infections in service.  Where an 
appeal entails a medical determination, medical evidence must 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Also, with respect to the initial rating for PTSD, the Board 
finds that since the veteran has not undergone a VA 
psychiatric examination for compensation purposes since July 
2002 and that still more delay in deciding the appeal will 
result from this remand, a current psychiatric examination 
should be performed.  
The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate her 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated or examined him for an ear 
disorder at any time since service or for 
PTSD since July 2001.  


He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified records should 
be requested directly from the healthcare 
providers.  

4.  Regardless of the veteran's response 
to any development letter, the VBA AMC 
should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special examination of the veteran by an 
otolaryngologist or other available 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
severity, and etiology of any ear 
infection found on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical questions:

Is it at least as likely as not that any 
ear infection(s) found on examination 
is/are related to service on any basis to 
include recurrent ear infections reported 
in 1968, or if preexisting service 
was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist or other 
available appropriate specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
severity of his service-connected PTSD.  
Any further indicated tests and studies 
should be conducted and the findings 
should be reported in detail.  

The claims file, copies of the criteria 
for rating psychiatric disorders under 
38 C.F.R. § 4.130: Diagnostic Code 9411 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  The 
examiner should annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should identify all of the 
veteran's psychiatric symptomatology in 
order to determine the current level of 
impairment caused by his 
service-connected PTSD.  If there are 
other psychiatric disorders found, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
this should be so indicated.  

Following evaluation, the examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in relation to the veteran's 
impairment.  It is imperative that the 
examiner provide a definition of the 
numerical code assigned under DSM-IV.  

The presence or absence of symptoms 
enumerated in the rating criteria should 
be specifically noted.  If the historical 
diagnosis of PTSD is changed following 
evaluation, the examiner should state 
whether the new diagnosis represents a 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The examiner should 
also express an opinion as to the impact 
of the veteran's service-connected 
psychiatric disability on his ability to 
work, and whether it has rendered him 
unemployable for VA compensation 
purposes.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for ear 
infection, and an initial evaluation in 
excess of 50 percent for PTSD.  In so 
doing, the VBA AMC should document its 
consideration of the criteria under 
38 C.F.R. § 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection for an ear infection and an initial evaluation in 
excess of 50 percent for PTSD, and may result in their 
denial.  38 C.F.R. § 3.655 (2003; Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


